Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 03/08/2021 are accepted. Claims 1, 3-5, and 23-24 are amended.
Response to Arguments
2)	Applicant’s arguments, see pages 7-10, section titled “Claim Rejections – 35 USC §103”, filed 03/08/2021, with respect to claims 1-24 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-15, 17-20 and 22-24 as being unpatentable over Creaturo (U.S. PGPUB 20140207079), hereinafter Creaturo, in view of Heilman (U.S. Patent No. 4452251), hereinafter Heilman; claim 16 as being unpatentable over Creaturo in view of Heilman, further in view of Ivosevic et al. (U.S. PGPUB 20130310760), hereinafter Ivosevic, and claim 21 as being unpatentable over Creaturo in view of Heilman, further in view of Shang et al. (U.S. PGPUB 20140207073), hereinafter Shang, have been withdrawn. 
Allowable Subject Matter
3)	Claims 1-24 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Creaturo. While Creaturo teaches colored seal system, comprising: a barrel (Fig. 4A; 402) including a delivery end (as shown in Annotated Fig. 4A) and an open end (as shown in Annotated Fig. 4A), 
	Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. However, Creaturo and Heilman fail to reasonably teach or suggest, alone or in combination, wherein at least one of the plurality of fill indicators is aligned with at least one of the numeric markings. 
	The combined structure of at least one of the plurality of fill indicators being aligned with at least one or the numeric markings, imparts a novel and non-obvious function of the claimed invention; namely, by ensuring a unique visual presentation that allows users to more clearly and accurately measure dosages – as noted by Applicant in the originally filed specification [Page 10, lines 16-18].
	Regarding claim 23, the closest prior art of record is Creaturo. While Creaturo teaches a syringe (Fig. 4A; 400) comprising: a barrel (Fig. 4A; 402) including a needle (Fig. 4A; 403) at a first end the barrel including a plurality of barrel markings (Fig. 4A; 100), wherein the barrel markings include at least line markings (Fig. 4A; 102), numeric 
Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. However, Creaturo and Heilman fail to reasonably teach or suggest, alone or in combination, wherein at least one of the plurality of fill indicators is aligned with at least one of the numeric markings. 
	The combined structure of at least one of the plurality of fill indicators being aligned with at least one or the numeric markings, imparts a novel and non-obvious function of the claimed invention; namely, by ensuring a unique visual presentation that allows users to more clearly and accurately measure dosages – as noted by Applicant in the originally filed specification [Page 10, lines 16-18].
	Regarding claim 24, the closest prior art of record is Creaturo. While Creaturo teaches a dosing system (Fig. 4A; 400), comprising: a barrel (Fig. 4A; 402) including a delivery end (as shown in Annotated Fig. 4A) and a plunger end (as shown in Annotated Fig. 4A), wherein the barrel includes barrel markings (Fig. 4A; 100), the barrel markings include at least measurements (Fig. 4A; 101, 102, 103, 107) including line markings 
Heilman teaches that it is known in the art for a fill indicator to define open space enclosed within a fill indicator (Fig. 1; 16 [Col. 2, lines 7-20]. However, Creaturo and Heilman fail to reasonably teach or suggest, alone or in combination, wherein at least one of the plurality of fill indicators is aligned with at least one of the volumetric markings. 
	The combined structure of at least one of the plurality of fill indicators being aligned with at least one or the volumetric markings, imparts a novel and non-obvious function of the claimed invention; namely, by ensuring a unique visual presentation that allows users to more clearly and accurately measure dosages – as noted by Applicant in the originally filed specification [Page 10, lines 16-18].

Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783